EXHIBIT 21 AFFYMETRIX,INC. LIST OF SUBSIDIARIES Affymetrix, UKLtd, wholly-owned subsidiary incorporated in the United Kingdom and doing business under such name. Affymetrix FranceS.A.S., wholly-owned subsidiary incorporated in France and doing business under such name. AffymetrixGmbH, wholly-owned subsidiary incorporated in Germany and doing business under such name. Affymetrix Japan K.K., a wholly-owned subsidiary incorporated in Japan and doing business under such name. Affymetrix PteLtd, wholly-owned subsidiary incorporated in Singapore and doing business under such name. Affymetrix Italia, SRL, wholly-owned subsidiary incorporated in Italy and doing business under such name. Affymetrix Biotech Shanghai Ltd., incorporated in China and doing business under such name. Anatrace,Inc., wholly-owned subsidiary incorporated in Ohio and doing business under such name. Panomics,L.L.C., wholly-owned subsidiary incorporated in California and doing business under such name. Panomics SRL, wholly-owned subsidiary incorporated in Italy and doing business under such name. USB Corporation, wholly-owned subsidiary incorporated in Ohio and doing business under such name. USB Europe,GmbH, wholly-owned subsidiary incorporated in Germany and doing business under such name.
